Citation Nr: 1015648	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a leg injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, right ear.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral carpel tunnel syndrome.


7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the left hand and foot.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of all major joints.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability exhibited by shortness of breath.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
detached retina, left eye with presbyopia, and dry eyes, 
claimed as an eye disorder.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
congestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had more than 20 years of active duty prior to 
his retirement in August 1993. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for sinus 
congestion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran currently has PTSD.  

2.  An acquired psychiatric disorder (other than PTSD) was 
not demonstrated during service and is not otherwise related 
to active duty.  

3.  A chronic heart disorder was not demonstrated during 
service or for 10 years thereafter; his heart disorder is 
unrelated to active service.  

4.  In an April 1994 rating decision, the RO denied claims 
of entitlement to service connection for residuals of a leg 
injury, right ear hearing loss, hypertension, bilateral 
carpel tunnel disorder, frostbite of the left hand and foot, 
and arthritis of all major joints.  The Veteran did not 
timely appeal and that decision became final.

5.   The evidence added to the record since April 1994, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims for residuals of a leg injury, 
right ear hearing loss, hypertension, bilateral carpel tunnel 
disorder, frostbite of the left hand and foot, and arthritis 
of all major joints.   

6.  The January 1997 rating decision, which denied 
applications to reopen claims of entitlement to service 
connection for disability exhibited by shortness of breath, 
an eye disorder, and sinus congestion is final.  
7.  The evidence added to the record since January 1997, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims of service connection for 
disability exhibited by shortness of breath or for an eye 
disorder.  

8.  The evidence added to the record since the January 1997 
RO decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for disability 
exhibited by sinus congestion. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154(a), 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009). 

2.  A heart disorder was not incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  The April 1994 rating decision, which denied the 
Veteran's claims of entitlement to service connection for 
residuals of a leg injury, right ear hearing loss, 
hypertension, bilateral carpel tunnel disorder, frostbite of 
the left hand and foot, and arthritis of all major joints is 
final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

4.  The evidence received subsequent to the April 1994 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a leg injury have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).

5.  The evidence received subsequent to the April 1994 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hearing loss, right ear, have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).

6.  The evidence received subsequent to the April 1994 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2009).

7.  The evidence received subsequent to the April 1994 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral carpel tunnel syndrome have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2009).

8.  The evidence received subsequent to the April 1994 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
frostbite of the left hand and foot have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2009).

9.  The evidence received subsequent to the April 1994 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
arthritis of all major joints have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).

10.  The January 1997 rating decision, which denied the 
Veteran's claims to reopen claims of service connection for 
disability exhibited by shortness of breath, an eye disorder, 
and disability exhibited by sinus congestion is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302, 20.1103 (2009).

11. The evidence received subsequent to the January 1997 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
disability exhibited by shortness of breath have not been 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2009).

12. The evidence received subsequent to the January 1997 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
detached retina, left eye with presbyopia, and dry eyes, 
claimed as an eye disorder have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).

13.  New and material evidence has been submitted to reopen 
the claim for service connection for disability exhibited by 
sinus congestion.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the psychiatric clinical evaluation of the Veteran 
was normal.  Therefore, no chronic psychiatric disorder was 
noted in service. 
	
	With respect to a heart disorder, service treatment records 
reflect that the Veteran complained of pain or pressure in 
his chest at his June 1993 separation examination. Complaints 
of heart trouble were not made at that time.  It was noted 
that the Veteran had had chest pain, consisting of a dull 
pain in his sternum, which lasted about 5 minutes.  The 
Veteran reported that he was seen in the internal medical 
clinic and was returned to duty.  Upon medical examination, 
the Veteran's heart was evaluated as normal.  Although he 
reported complaints of chest pain, based on the normal 
clinical evaluation at separation, a chronic heart disorder 
was not shown in service. 

	Next, the Board will consider post-service evidence relating 
to both his psychiatric and heart claims.  The post-service 
evidence does not reflect complaints or treatment for a 
psychiatric disorder until an October 2004 VA treatment 
record, over ten years following separation from service.  He 
was diagnosed with a history of depression, although the 
duration of such symptomatology was not provided. Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.

	With respect to his heart disorder claim, the post-service 
evidence does not reflect complaints or treatment for a heart 
disorder until April 2003, when the Veteran was diagnosed 
with an atrial flutter at a private treatment visit.  The 
Board notes that a March 2005 VA treatment record indicated 
that the Veteran was scheduled for heart surgery in April 
2005.  The Board has additionally considered that a November 
1993 VA examination, completed a few months following his 
separation from service noted a regular rate and rhythm 
without murmurs, gallops or rubs.  The examination report 
additionally reflected that an EKG had been completed which 
demonstrated a regular rate and rhythm.  A heart disorder was 
not diagnosed at that time.  Thus, the competent evidence 
does not demonstrate a heart disorder three months post-
service. Based on the above findings, the competent evidence 
does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to a psychiatric disorder or heart 
disorder for many years, the evidence includes the Veteran's 
statements asserting continuity of symptoms with respect to 
these disorders.  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating 
to depression and his heart after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	The Board again notes that the separation examination was 
normal, indicating that a psychiatric disorder was not 
present at that time.  The Veteran denied ever having had, or 
currently experiencing, depression or excessive worry, or 
nervous trouble of any sort on a report of medical history 
completed at that time.  With respect to his heart disorder 
claim, although chest pain was reported at his June 1993 
separation examination, a heart disorder was not diagnosed.  
Such objective evidence is more reliable than the Veteran's 
subjective observations.
	
	The Board also emphasizes the multi-year gap between 
discharge from active duty service (1993) and initial 
reported symptoms related to a psychiatric disorder in 
approximately 2004 (over a 10-year gap), and in approximately 
2003 (a 10-year gap) related to a heart disorder.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim);  see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with claims 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's acquired psychiatric disorder or heart disorder to 
active duty.    
	
	With respect to his psychiatric disorder claim, the Board 
places significant probative value on a June 2005 VA medical 
opinion undertaken to specifically address the Veteran's 
psychiatric claim.  The June 2005 VA examiner considered the 
Veteran's claims file and additionally considered the 
Veteran's childhood/educational history, military history, 
employment history, social history and medical/psychiatric 
history.  The VA examiner also completed a mental status 
examination of the Veteran.  The VA examiner noted that the 
Veteran reported a variety of symptoms of depression which 
appeared to be mild or moderate in nature. 
	
	The VA examiner indicated that the precise etiology of his 
depression was unclear.  He opined that it may be related in 
part to the fact that the Veteran's adjustment from military 
to civilian life was clearly not as smooth and more difficult 
than he anticipated.  He additionally stated that his 
depression was bolstered by other factors including his 
declining health/cardiac difficulties, as well as by the 
stress of his many financial difficulties and overall 
financial situation.  In effect, the examiner related current 
depression to difficulties experienced following service 
discharge, including financial and health issues, but not to 
any event in service or service in general.  
	
	The Board finds that the June 2005 opinion is adequate for 
evaluation purposes. Specifically, the examiner reviewed the 
claims file.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

With respect to his heart disorder claim, no medical 
professional has established a relationship between this 
disorder and active duty.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed psychiatric 
disorder and heart disorder, and active duty service.  The 
Veteran has most recently asserted, in his March 2006 
substantive appeal, that his physical and mental conditions 
were due to a nerve agent pill, rabies shot and anthrax 
vaccine he was required to take during Desert Storm.  
Although the Veteran is competent to report that he had 
psychiatric and heart disorders since service, he is not 
competent to render a medical opinion.  

Moreover, with respect to his psychiatric claim, the Board 
finds that the June 2005 VA examiner's opinion is the most 
probative evidence of record.  This is because he reviewed 
his records and considered his reported history, including 
reports by the Veteran of taking "nerve pills" and getting 
Anthrax shots.  As such, the preponderance of the evidence 
weighs against a finding that the Veteran's psychiatric 
disorder developed in service or is due to any event or 
injury in service. 

The Board notes that the Veteran has additionally raised a 
claim for PTSD. However, in order to prevail on such a claim, 
the evidence must contain a competent diagnosis of that 
condition in accordance with 38 C.F.R. § 4.125(a).  Put 
another way, the evidence must establish a diagnosis of PTSD 
that conforms to the clinical criteria set forth in DSM-IV.  

The Board notes that the June 2005 VA examiner additionally 
indicated in his examination report that the Veteran "does 
not probably endorse enough symptoms of posttraumatic stress 
disorder to qualify for a formal posttraumatic stress 
disorder diagnosis.  He does seem to have some clinical 
symptoms of posttraumatic stress disorder. . ."  The 
examiner went on to note that "lacking from his 
constellation of PTSD symptoms are prominent symptoms of 
avoidance."  He did not diagnose the Veteran with PTSD but 
rather limited his diagnosis to "posttraumatic stress 
disorder symptoms."  Remaining outpatient treatment records 
additionally do not contain a diagnosis of PTSD.

In sum, the evidence of record fails to establish a current 
diagnosis of PTSD.  Lacking such diagnosis, the claim for 
PTSD must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim). 

The Board acknowledges the Veteran's reported in-service 
stressors described at his June 2005 VA examination.  
However, without a current diagnosis of PTSD, the Board need 
not reach the question of stressor verification.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for an acquired psychiatric disorder and 
for a heart disorder, and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

II.  New and Material Evidence 

The Board initially notes that the Veteran now asserts his 
physical conditions were caused by nerve agent pills, rabies 
shots and anthrax vaccines he was required to take during 
Desert Storm.  However, the Board observes that separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories. As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory. See Velez v. 
Shinseki, 23 Vet.App. 199 (2009) citing Robinson v. 
Mansfield, 21 Vet. App. 545 (2009); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004). Therefore, the Board will adjudicate the claims below 
on a new and material basis.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).

Residuals of a leg injury, hearing loss, right ear, 
hypertension, bilateral carpel tunnel syndrome, frostbite of 
the left hand and foot,  arthritis of all major joints, 
disability exhibited by shortness of breath, and an eye 
disorder.

Historically, the Veteran initially filed claims of 
entitlement to service connection for residuals of a leg 
injury, hearing loss, right ear, hypertension, bilateral 
carpel tunnel syndrome, frostbite of the left hand and foot 
and arthritis of all major joints in September 1993. The 
claims were denied in an April 1994 rating decision.  The 
Veteran did not appeal and that decision became final.

With respect to his claim of service connection for 
disability exhibited by shortness of breath, the Veteran 
filed a claim for service connection in September 1993.  The 
claim was denied in an April 1994 RO decision. He did not 
appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  

A subsequent claim filed in October 1994, was denied in an 
August 1995 rating decision. A subsequent January 1997 rating 
decision once again denied the Veteran's claim. The Veteran 
did not appeal that decision and it became final.  
An April 2005 rating decision most recently denied this 
issue, which is the subject of the instant appeal. 

With respect to his claim for service connection for detached 
retina, left eye with presbyopia, and dry eyes, claimed as an 
eye disorder, the Veteran initially filed a claim for service 
connection in March 1994.  The claim was denied in an August 
1994 rating decision. He did not appeal that decision and it 
became final.  A subsequent October 1994 claim was denied in 
an August 1995 rating decision.  A February 1996 rating 
decision, and subsequent January 1997 rating decision 
additionally denied claims for this issue.  An April 2005 
rating decision most recently denied this issue, which is the 
subject of the instant appeal. 

The claims for residuals of a leg injury, right ear hearing 
loss and hypertension were denied in April 1994 on the basis 
that none were shown in service, and there was no current 
disability.  His claims for bilateral carpel tunnel disorder 
and frostbite of the left hand and foot were denied on the 
basis that service treatment records were devoid of 
complaints or treatment for either condition, nor were 
current disabilities demonstrated.  His claim for arthritis 
of all major joints was denied on the basis that there was no 
mention in service of a chronic disease which affected all 
major joints, the RO indicated that service connection based 
on arthritis had been granted for some joints pursuant to the 
April 1994 decision however, a disease affecting all major 
joints was not demonstrated.  

The RO's April 1994 decision is the last final denial for 
these disorders on any basis.  The evidence of record at the 
time of the April 1994 rating decision included service 
treatment records and a November 1993 VA examination.  He did 
not appeal and that decision became final.

As previously noted, the appellant's claim of entitlement to 
service connection for disability exhibited by shortness of 
breath was originally considered by the RO in April 1994.  At 
that time, the RO denied the claim on the basis that there 
was no evidence of treatment or complaints of shortness of 
breath in service. Subsequent August 1995 and January 1997 
rating decisions considered and denied the claim as due to an 
undiagnosed illness. 

With respect to his eye disorder claim, as previously noted, 
it was originally considered by the RO in August 1994.  At 
that time, the RO denied the claim on the based on the fact 
that presbyopia is a constitutional or developmental 
abnormality and that a VA examination in November 1993, a few 
months following separation from service, revealed a normal 
clinical examination of his eyes.  Subsequent August 1995, 
February 1996, and January 1997 rating decisions considered 
and denied the claim as due to an undiagnosed illness. 

The RO's January 1997 decision is the last final denial for 
either shortness of breath or an eye disorder on any basis.  
The evidence of record at the time of the January 1997 
decision included service treatment records, a November 1993 
VA examination, private treatment records, and VA treatment 
records.  He did not appeal and that decision became final.

The Veteran filed to re-open his claims in September 2004.  
In April 2005, the RO reopened the claims, but denied them on 
the merits.  The Veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the April 1994 RO 
decision, includes private treatment records, VA treatment 
records, an April 2005 VA audiological examination, and a lay 
statement.  While new, this evidence is not material, as it 
does not address the critical inquiry, i.e. whether the 
Veteran's claimed disorders are related to service.  
Additionally, current treatment records fail to demonstrate a 
diagnosis associated with a leg injury, hypertension, 
bilateral carpel tunnel, residuals of a frostbite injury, a 
chronic medical condition affecting all joints, or disability 
exhibited by shortness of breath.  Therefore, this evidence 
does not support claims to reopen.

Additionally, with respect to the Veteran's lay statements, 
even if new, such lay assertions provide no basis for 
reopening the claims.  As indicated above, current treatment 
records fail to demonstrate a diagnosis associated with a leg 
injury, hypertension, bilateral carpel tunnel, residuals of a 
frostbite injury, a chronic medical condition affecting all 
joints, or disability exhibited by shortness of breath or 
pertinent signs or symptoms manifested to a compensable 
degree related to an undiagnosed illness.  

Right ear hearing loss and a detached retina have now been 
demonstrated.  With respect to these two claims, the Board 
has considered the Veteran's generalized assertion that they 
are related to nerve agent pills, rabies shots and anthrax 
vaccines he was required to take during Desert Storm.  
However, while the Veteran can describe symptoms that he 
experiences, he lacks the medical competence to relate his 
current right ear hearing loss or detached retina to a 
particular circumstance, such as any in-service manifestation 
of symptoms, or to any other aspect of his service.  
Therefore, where, as here, the claims turn on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for residuals of a leg injury, hearing loss, right 
ear, hypertension, bilateral carpel tunnel syndrome, 
frostbite of the left hand and foot, arthritis of all major 
joints, disability exhibited by shortness of breath or an eye 
disorder has not been received.  As such, the RO's April 1994 
(leg injury, right ear hearing loss, hypertension, bilateral 
carpel tunnel disorder, frostbite, and arthritis), and 
January 1997 (disability exhibited by shortness of breath and 
eye disorder) RO decisions remain final, and the appeal must 
be denied. As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  

Disability exhibited by Sinus Congestion

With respect to his claim of service connection for 
disability exhibited by sinus congestion, it was originally 
considered by the RO in April 1994.  At that time, the RO 
denied the claim based on the fact that there was no current 
disability. The Veteran did not appeal and that decision 
became final. A subsequent January 1997 rating decision 
considered and denied the claim as due to an undiagnosed 
illness. The Veteran did not appeal this decision and it 
became final. At the time of the January 1997 rating decision 
the pertinent evidence of record included the Veteran's 
service treatment records and private treatment records. 

The Veteran filed his application to reopen a claim of 
entitlement to service connection for disability exhibited by 
sinus congestion in September 2004.  The pertinent evidence, 
received subsequent to the January 1997 RO decision, includes 
private and VA treatment records documenting a current 
diagnosis of sinusitis. 

The Board finds that the evidence submitted since the January 
1997 RO decision is new in that it was not associated with 
the claims folder prior to the January 1997 RO decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. Therefore, his claim 
of service connection for disability exhibited by sinus 
congestion will be reopened and remanded as discussed in the 
Remand portion of this decision.

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's application reopen claims of 
entitlement to service connection residuals of a leg injury, 
right ear hearing loss, hypertension, bilateral carpel tunnel 
syndrome, frostbite of the left hand and foot, arthritis of 
all major joints, disability exhibited by shortness of 
breath, and an eye disorder VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2004 (leg injury, right ear hearing loss, 
hypertension, carpel tunnel syndrome, frostbite, arthritis, 
eye disorder) included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
was previously denied.  

The Board notes that the RO incorrectly identified a February 
1996 notification letter, instead of a May 1994 notification 
letter (leg injury, right ear hearing loss, hypertension, 
carpel tunnel syndrome, frostbite, arthritis) as when the 
Veteran was informed of the original denials, and a January 
1997 notification letter (eye disorder) as when the Veteran 
was informed of the last final appeal with respect to that 
issue.  However, the Board finds that there is no prejudice 
to the Veteran in proceeding to adjudicate these claims.  

First, the reasons that he was previously denied all claims 
were identified correctly.  Further, the requirements to 
support a service connection claim were reiterated. Based on 
the above, the Veteran could be expected to understand what 
was needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to reopen his claims as reflected in his correspondence.  
Specifically, in his March 2006 substantive appeal, he 
related his disorders to service. 

Based on the above, the misidentification of the last final 
denial dates in the VCAA notice does not affect the essential 
fairness of the adjudications.  Consequently, the Board finds 
that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  Therefore, the 
presumption of prejudice in the Kent letter is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify with respect to these issues.

With respect to application to reopen the claim of service 
connection for disability exhibited by shortness of breath, 
the Board notes that the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

With respect to this issue (service connection for disability 
exhibited by shortness of breath), the VCAA duty to notify 
was satisfied subsequent to the initial RO decision by way of 
letter sent to the Veteran in August 2005.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Although the RO incorrectly identified a 
February 1996 notification letter, instead of a January 1997 
notification letter as when the Veteran was informed of the 
last final denial on this issue, the Board finds that there 
is no prejudice to the Veteran in proceeding to adjudicate 
these claims.  

First, the reasons that he was previously denied his claim of 
service connection for disability exhibited by shortness of 
breath were identified correctly.  Further, the requirements 
to support a service connection claim were reiterated. Based 
on the above, the Veteran could be expected to understand 
what was needed to support his claim.

Moreover, he demonstrated actual knowledge of what was needed 
to reopen his claim as reflected in his correspondence.  
Specifically, in his March 2006 substantive appeal, he 
related his disorder to service. 

Based on the above, the misidentification of the last final 
denial date in the VCAA notice does not affect the essential 
fairness of the adjudication.  

Furthermore, the claims were readjudicated, and a 
supplemental statement of the case was issue on February 
2006. Consequently, the Board finds that the duty to notify 
has been satisfied.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Further, with respect to the issue of service connection for 
disability exhibited by sinus congestion, as the Board is 
reopening the claim and further notice under Kent is not 
needed.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Specific VA 
medical opinions are not needed to consider whether the 
Veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the 
claims file since the last final denial.  Therefore, a remand 
for VA opinions or examinations are is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to his claims for an acquired psychiatric 
disorder and for a heart disorder the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in October 
2004 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. 

Next, a specific VA psychiatric medical examination was 
obtained in June 2005.  A medical examination was not 
obtained with respect to his heart disorder claim. However, 
given the absence of in-service evidence of chronic 
manifestations of either of these disorders, the absence of 
identified symptomatology for several years after separation, 
and no competent evidence of a nexus between service and 
these claims, a remand for another VA examination with 
respect to his psychiatric disorder, or a remand for a VA 
examination on his heart disorder claim would unduly delay 
resolution.  

Further, his statements as to continuity of symptomatology 
with respect to his heart disorder claim are found to lack 
credibility given the specific findings of a normal heart for 
many years after service separation.  In addition, the Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claim

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.

Service connection for a heart disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a leg injury is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss, right ear is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral carpel tunnel syndrome is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for frostbite of the left hand and foot is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for arthritis of all major joints is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for disability exhibited by shortness of breath is 
denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for detached retina, left eye with presbyopia, and 
dry eyes, claimed as an eye disorder is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for disability exhibited by sinus congestion is 
granted.  


REMAND

Having reopened the claim of entitlement to service 
connection for disability exhibited by sinus congestion, the 
Board finds that a remand is in order. VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).   

The Board notes that the Veteran's June 1993 separation 
examination noted that the Veteran had been treated for 
sinusitis in the past.  Post-service VA treatment records 
dated in June and October 2005 note a diagnosis of sinusitis. 

He has not, however, been accorded a VA examination for his 
sinusitis.  Based on documentation of some treatment in 
service, and current treatment for complaints of sinusitis, 
the Board finds that a remand of the claim of service 
connection for disability exhibited by sinus congestion is 
necessary. 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to assess his 
sinus congestion and evaluate the 
relationship between this disorder and 
his active duty service.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent sinus 
pathology should be noted in the 
examination report.  

For any disability exhibited by sinus 
congestion found, the examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent) causally 
related to service.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for disability exhibited by 
sinus congestion.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


